                                                                      JS-6
1
2                                                            cc: Fiscal Section
3
4                         UNITED STATES DISTRICT COURT

5           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

6
      UNITED STATES OF AMERICA,                         Case No. EDCV 19-645 JGB (SPx)
7
                                           Plaintiff,
8
                   v.                                           JUDGMENT
9
10    5 ACRES OF LAND, MORE OR LESS,
      SITUATE IN SAN BERNARDINO
11    COUNTY, CALIFORNIA; ARTURO
12    RAPHAEL BENITEZ; ESTHER BENITEZ;
      SAN BERNARDINO COUNTY AUDITOR-
13    CONTROLLER TREASURER TAX
14    COLLECTOR,
15                                     Defendants.
16
17   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
18
19         Pursuant to the Order filed concurrent herewith, the Motion for Order for

20   Determination of Just Compensation and Title is GRANTED. Final judgment is

21   entered against the United States of America in the sum of $20,028.19. This action

22   is dismissed with prejudice.

23
      Dated: July 29, 2019
24
25                                          THE HONORABLE JESUS G. BERNAL
26                                          United States District Judge
27
28
